      Case 2:21-mj-03786-DUTY Document 14 Filed 08/25/21 Page 1 of 4 Page ID #:25



 1
 2
 3                                                     CLERK, U.3. DISTR'~;T COURT

 4
                                                              AUG 2 5 Z02i
 5                                                                    __... _~
                                                     I ~`ENTRAL [7i5 TFiiCT OF CALIFORN
 6                                                     E,'~                       DEPUI


 7
 8
               IN THE UNITED STATES DISTRICT COURT
 9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                          Case No. 21-MJ-3786
     UNITED STATES OF AMERICA,
13                                         ORDER OF DETENTION
                     Plaintiff,
14
                v.
15
     AUSTIN FLORES,
16
                     Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:21-mj-03786-DUTY Document 14 Filed 08/25/21 Page 2 of 4 Page ID #:26



 1                                             I.
 2          On August 25, 2021, Defendant made his initial appearance in this district,

 3   by consent to appear by video teleconference, on the indictment filed in the District

 4   of Nevada. Deputy Federal Public Defender Jill Ginstling was appointed to

 5   represent Defendant. A detention hearing was held.

 6
 7          ❑     On motion ofthe Government[18 U.S.C. § 3142(fl(1)] in a case
 8   allegedly involving a narcotics or controlled substance offense with maximum

 9   sentence often or more years.

10          ~     On motion by the Government or on the Court's own motion
11   [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the

12   defendant will flee.

13         The Court concludes that the Government is entitled to a rebuttable

14   presumption that no condition or combination of conditions will reasonably assure

15   the defendant's appearance as required and the safety or any person or the

16   community [18 U.S.C. § 3142(e)(2)].

17                                            II.
18         The Court finds that no condition or combination of conditions will

19   reasonably assure: D the appearance ofthe defendant as required.

20                      ~ the safety of any person or the community.
21                                          III.
22         The Court has considered:(a)the nature and circumstances of the offenses)

23   charged, including whether the offense is a crime of violence, a Federal crime of

24   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

25   or destructive device;(b)the weight of evidence against the defendant;(c)the

26   history and characteristics of the defendant; and (d)the nature and seriousness of

27   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

28
      Case 2:21-mj-03786-DUTY Document 14 Filed 08/25/21 Page 3 of 4 Page ID #:27



 1   considered all the evidence adduced at the hearing, the arguments of counsel, and
 2   the report and recommendation of the U.S. Pretrial Services Agency.
 3                                            IV.
 4            The Court bases its conclusions on the following:
 5            As to risk of non-appearance:
                    ~     Defendant has used alias names and other identifiers, including
 ~   giving authorities the name of his deceased brother and fraudulent identification
 g   when arrested in Nevada.
 g                  ~     Inconsistencies in information provided to Pretrial Services by
10   Defendant and his girlfriend regarding Defendant's residence, where his girlfriend

11   resides with her children and whether Defendant provides financial support to his

12   girlfriend and children..

13                  ~     Defendant has an outstanding warrant issued from Alaska
14   Where he absconded while on probation by cutting off his location monitoring

15   device

16                 The Court is not inclined to accept Defendant's girlfriend as a viable
1~   surety based on the inconsistent information provided by Defendant and his
1g   girlfriend.

19         As to danger to the community:
20                 ~      the indictment charges Defendant with drug distribution and
21   felon in possession offirearms.

22                 ~      history of substance abuse
23
24
25
26
27
28

                                               2
      Case 2:21-mj-03786-DUTY Document 14 Filed 08/25/21 Page 4 of 4 Page ID #:28



 1                                             V.
 2         IT IS THEREFORE ORDERED that the defendant be detained until trial
 3 ~~ and be transported to the United States District Court for the District of Nevada
 4   for further proceedings.
 5         The Court directed both government counsel and defendant's counsel to
 6   follow up with government counsel in the char~g district re ardin~ Defendant's
 7   transportation to, arrival in, and apvearance in the char~in~ district at his
 8   scheduled appearance in that district.
 9
10         The defendant will be committed to the custody ofthe Attorney General for
11   confinement in a corrections facility separate, to the extent practicable, from
12   persons awaiting or serving sentences or being held in custody pending appeal.
13   The defendant will be afforded reasonable opportunity for private consultation
14   with counsel. On order of a Court of the United States or on request of any
15   attorney for the Government, the person in charge of the corrections facility in
16   which defendant is confined will deliver the defendant to a United States Marshal
17   for the purpose of an appearance in connection with a court proceeding.
18 [18 U.S.C. § 3142(1)]
19
     Dated: August 25, 2021                       /s/
20
                                              HON. ALKA SAGAR
21                                            UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                               3
